DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending and have been considered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,627,980 to Rathsack (“Rathsack”) in view of U.S. 5,799,787 to Talbot (“Talbot”).
Regarding claim 1, Rathsack teaches a fishing lure container comprising a case (40) having an axial end (top of 41, 44) and oppositely axial end (bottom of 43); an axial wall (top of 41, 44) and oppositely axial wall (bottom of 43) fixedly attached to the case, said walls being respectively positioned for closing the case at its axial and oppositely axial ends (FIGS. 1, 2); an axial port (54) opening the case at the axial wall (FIG. 2); an axial cap (22) covering the axial port (FIGS. 1, 2), said cap being rotatable (Col. 3, lines 54-60); a lure frame (32) having axial and oppositely axial ends (FIGS. 1, 2), said frame's axial end being fixedly attached to the axial cap (FIG. 2).
Rathsack does not explicitly teach an oppositely axial port opening the case at the oppositely axial wall, and an oppositely axial cap that is rotatable; and a quick disconnect fastener comprising a socket, at least a first release port, and at least a first spring hook, wherein at least a portion of the socket extends oppositely axially from the oppositely axial end cap, wherein the at least first release port opens at said portion, and wherein the at least first spring hook is adapted for engagement with the at least first release port.
Talbot teaches a fishing lure container, comprising an oppositely axial port opening the case at the oppositely axial wall (FIGS. 1A-2, showing port beneath 30 and above 40) and an oppositely axial cap (40) that is rotatable (FIGS. 1A-2); and Talbot teaches a quick disconnect fastener comprising a socket (96, FIG. 8), at least a first release port (98c), and at least a first spring hook (102), wherein at least a portion of the socket extends oppositely axially from the oppositely axial end cap (FIGS. 2, 7, 8 of Talbot show that the lower portion of the socket (96) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container of Rathsack to further include the oppositely axial port opening and the oppositely axial cap, as taught by Talbot, in order to provide an additional storage area within the bottom of the container. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container of Rathsack to further include the quick disconnect fastener, as taught by Talbot, in order to make the container adjustable (Talbot at Col. 6, lines 15-35). 
Regarding claim 10.
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rathsack in view of Talbot as applied to claim 1 above, and in further view of and U.S. Patent No. 6,134,825 to Moffett et al. (“Moffett”).
Regarding claim 2, the combination of Rathsack and Talbot teaches each and every feature of claim 1 as discussed above, and it teaches wherein the case comprises a cylindrical wall (Rathsack at FIGS. 1, 2), but the combination does not explicitly teach a lure dispensing port, said port further opening the case at the cylindrical wall.
Moffett teaches a fishing lure container comprising a lure dispensing port that opens the case at the cylindrical wall (Col. 3, lines 32-36; FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container of the Rathsack and Talbot combination by further including the port that opens the case at the cylindrical wall, as taught by Moffett, in order to providing the user with easy access to the contents within the container.
Regarding claim 3, the combination of Rathsack, Talbot, and Moffett teaches wherein the lure frame comprises an axially oblongated hook engaging member, said member co-rotating with the axial cap (Rathsack at 20, FIGS. 1, 2).  
Regarding claim 4, the combination of Rathsack, Talbot, and Moffett teaches a door assembly connected operatively to the case for alternatively closing and opening the lure dispensing port (Moffett at 5, FIGS. 1, 2).  
Regarding claim 5, the combination of Rathsack, Talbot, and Moffett teaches wherein the door assembly comprises an arcuately curved pocket door (Moffett at 5, FIGS, 1, 22).
Regarding claim 6, the combination of Rathsack, Talbot, and Moffett teaches wherein the at least first spring hook has axial and oppositely axial ends, said hook's axial end being fixedly attached to the lure frame's oppositely axial end (Talbot at 102, FIGS, 2, 7, 8).
Regarding claim 7, the combination of Rathsack, Talbot, and Moffett teaches wherein the at least first release port comprises at least a first hook edge, said hook edge being positioned for, upon an oppositely axial extension of the lure frame toward the oppositely axial cap, engaging the at least first spring hook's oppositely axial end (Talbot at edge of slot 98, FIGS. 2, 7, 8; Col. 6, lines 15-29).
Regarding claim 8, the combination of Rathsack, Talbot, and Moffett teaches the at least first release port is positioned at the oppositely axial cap so that, upon the at least first hook edge's engagement of the at least first spring hook, fingertip pressure may be extended therethrough for disengaging said spring hook (Talbot at slot 98, FIGS. 2, 7, 8; Col. 6, lines 15-29).
Regarding claim 9, the combination of Rathsack, Talbot, and Moffett teaches a second spring hook, a second hook edge, and a second release port respectively positioned radially oppositely from the at least first spring hook, the at least first hook edge, and the at least first release port (Talbot at 102, 98, FIGS. 2, 7, 8; Col. 6, lines 15-29).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rathsack in view of Talbot as applied to claim 10 above, and further in view of U.S. Publication No. 2005/0001085 to Kimura (“Kimura”).
Regarding claim 11, the combination of Rathsack and Talbot teaches each and every feature of claim 10 as discussed above, and the combination teaches wherein the axial cap has an 
Kimura teaches a radial array of fingertip sockets (22), each such socket opening axially at said axial surface (FIG. 1; ¶ [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container of the Rathsack and Talbot combination by further including the fingertip sockets, as taught by Kimura, in order to facilitate opening the container. 
Regarding claim 12, the combination of Rathsack, Talbot, and Kimura teaches wherein the lure frame has a rotation axis, and wherein the axial cap's axial surface comprises a substantially perpendicular lure stand surface (Rathsack at FIGS. 1, 2).
Response to Arguments
Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive. 
As discussed above in the rejection under 35 U.S.C. 103, the combination of Rathsack and Talbot- particularly Talbot- teaches “wherein at least a portion of the socket extends oppositely axially from the oppositely axial end cap” as recited in claim 1. FIGS. 2, 7, 8 of Talbot show that the lower 5/6 portion of the socket (96) “extends oppositely axially from the oppositely axial end cap” since the bottom part of it protrudes all the way through the bottom of the lower cap (FIG. 2). Further, any portion of the socket “extends oppositely axially from the oppositely axial end cap” since it extends upward from the bottom surface of the lower cap (FIG. 2). The claim terminology “a portion of” and “extends oppositely axially from the oppositely axial end cap” is broad, especially in light of the fact that the claim does not describe how the axial end cap extends. Also, 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643